Exhibit 10.1


SECURITIES PURCHASE AGREEMENT


This SECURITIES PURCHASE AGREEMENT (the “Agreement”) is dated as of the _____
day of May, 2012, by and between COMMERCETEL CORPORATION, a Nevada corporation
(the “Company”), and each individual or entity named on the Schedule of Buyers
attached hereto (each such individual or entity, individually, a “Buyer” and all
of such individuals or entities, collectively, the “Buyers”).


RECITALS


WHEREAS, the Company and each Buyer is executing and delivering this Agreement
in reliance upon the exemption from securities registration afforded by the
Securities Act, and Regulation D promulgated by the SEC thereunder; and


WHEREAS, the Company has previously issued to some of the Buyers certain
promissory notes of the Company having a current outstanding principal balance
and accrued and unpaid interest thereon as of the date of this Agreement in the
amounts set forth opposite such Buyer’s name in columns (2) and (3) on the
Schedule of Buyers attached hereto (the “Existing Indebtedness”) (each of the
existing promissory notes held by each of such Buyers hereinafter referred to as
an “Existing Note”, and all of such existing promissory notes hereinafter
collectively referred to as the “Existing Notes”); and


WHEREAS, the Buyers holding Existing Notes desire to exchange such Existing
Notes (including all principal outstanding thereunder, together with accrued and
unpaid interest thereon) for, and all Buyers desire to purchase from the
Company, upon the terms and conditions stated in this Agreement, newly issued
senior secured convertible promissory notes in substantially the form attached
hereto as Exhibit “A” (the “New Notes”), each Buyer hereby purchasing the amount
of New Notes set forth opposite such Buyer’s name in column (5) on the Schedule
of Buyers attached hereto (and for clarification purposes, column (4) on the
attached Schedule of Buyers sets forth the new money being funded by each Buyer
holding Existing Notes, which money is in addition to money previously funded to
the Company in connection with the Existing Notes, which new money, when added
to the Existing Indebtedness, equals the amount of the New Notes for each of
such Buyers), which New Notes shall be purchased on the date hereof (the
“Closing Date”), all for the total aggregate purchase price of Four Million Two
Hundred Thousand Dollars ($4,200,000) (the “Purchase Price”), and all otherwise
subject to the terms and provisions hereinafter set forth; and


WHEREAS, the Company and its subsidiaries have agreed to secure all of their
respective “Obligations” (as hereinafter defined) to Buyers under the New Notes,
this Agreement and all other Transaction Documents by: (i) granting to the
Buyers a continuing and first priority security interest in all of the assets
and properties of the Company pursuant to a Security Agreement dated as of the
date hereof (the “Security Agreement”); (ii) causing CommerceTel, Inc., a Nevada
corporation (“ComTel Sub”), a wholly owned subsidiary of the Company, to
guaranty all of the Company’s Obligations pursuant to a guaranty agreement
executed by ComTel Sub in favor of Buyers (the “ComTel Sub Guaranty”); (iii)
causing ComTel Sub to grant to the Buyers a continuing and first priority lien
and security interest in all of the assets and properties of ComTel Sub pursuant
to the Security Agreement; and (iv) agreeing to the filing of UCC-1 Financing
Statements covering all of the assets and properties of the Company and ComTel
Sub (collectively, the “UCC-1’s”); and


WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement
substantially in the form attached hereto as Exhibit “B” (the “Registration
Rights Agreement”), pursuant to which the Company has agreed to provide certain
registration rights to the Buyers under the Securities Act, and applicable state
securities laws;


 
-1-

--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants of the
parties hereinafter expressed and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
each intending to be legally bound, agree as follows:


ARTICLE I
RECITALS, EXHIBITS, SCHEDULES


The foregoing recitals are true and correct and, together with the Schedules and
Exhibits referred to hereafter, are hereby incorporated into this Agreement by
this reference.


ARTICLE II
DEFINITIONS


For purposes of this Agreement, except as otherwise expressly provided or
otherwise defined elsewhere in this Agreement, or unless the context otherwise
requires, the capitalized terms in this Agreement shall have the meanings
assigned to them in this Article as follows:


2.1 “Affiliate” means, with respect to a Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such Person
at any time during the period for which the determination of affiliation is
being made. For purposes of this definition, the term “control,” “controlling,”
“controlled” and words of similar import, when used in this context, means, with
respect to any Person, the possession, directly or indirectly, of the power to
direct, or cause the direction of, management policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.


2.2 “Assets” means all of the properties and assets of the Company or of ComTel
Sub, whether real, personal or mixed, tangible or intangible, wherever located,
whether now owned or hereafter acquired.


2.3 “Claims” means any Proceedings, Judgments, Obligations, threats, losses,
damages, deficiencies, settlements, assessments, charges, costs and expenses of
any nature or kind.


2.4 “Common Stock” means the Company’s common stock, $0.001 par value per share.


2.5 “Common Stock Equivalents” means any securities of the Company or its
subsidiaries which would entitle the holder thereof to acquire, directly or
indirectly, at any time, Common Stock, including, without limitation, any debt,
preferred stock, rights, options, warrants or other instrument that is at any
time convertible into or exercisable or exchangeable for, or otherwise entitles
the holder thereof to receive, Common Stock.


2.6 “Consent” means any consent, approval, order or authorization of, or any
declaration, filing or registration with, or any application or report to, or
any waiver by, or any other action (whether similar or dissimilar to any of the
foregoing) of, by or with, any Person, which is necessary in order to take a
specified action or actions, in a specified manner and/or to achieve a specific
result.


2.7 “Contract” means any written or oral contract, agreement, order or
commitment of any nature whatsoever, including, any sales order, purchase order,
lease, sublease, license agreement, services agreement, loan agreement,
mortgage, security agreement, guarantee, management contract, employment
agreement, consulting agreement, partnership agreement, shareholders agreement,
buy-sell agreement, option, warrant, debenture, subscription, call or put.
 
 
-2-

--------------------------------------------------------------------------------

 

2.8 “Conversion Securities” means the securities to be issued by the Company in
connection with a Financing.


2.9 “Effective Date” means the date set forth in the introductory paragraph of
this Agreement.


2.10 “Encumbrance” means any lien, security interest, pledge, mortgage,
easement, leasehold, assessment, tax, covenant, restriction, reservation,
conditional sale, prior assignment, or any other encumbrance, claim, burden or
charge of any nature whatsoever.


2.11 “Environmental Requirements” means all Laws and requirements relating to
human, health, safety or protection of the environment or to emissions,
discharges, releases or threatened releases of pollutants, contaminants, or
Hazardous Materials in the environment (including, without limitation, ambient
air, surface water, ground water, land surface or subsurface strata), or
otherwise relating to the treatment, storage, disposal, transport or handling of
any Hazardous Materials.


2.12 “Escrow Agent” shall mean David Kahan, P.A.


2.13 “Escrow Agreement” shall mean that certain escrow agreement entered into
between the Company and Escrow Agent in the form attached hereto as Exhibit “C”.


2.14 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.


2.15 “Financing” means a financing transaction entered into by the Company
pursuant to which the Company issues its Common Stock or Common Stock
Equivalents in exchange for an aggregate amount of funds equal to at least 1.25
times the aggregate amount of all New Notes, and pursuant to which the New Notes
are to be paid off or converted into Conversion Securities in accordance with
the terms of the New Notes.


2.16 “GAAP” means generally accepted accounting principles, methods and
practices set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants, and
statements and pronouncements of the Financial Accounting Standards Board, the
SEC or of such other Person as may be approved by a significant segment of the
U.S. accounting profession, in each case as of the date or period at issue, and
as applied in the U.S. to U.S. companies.


2.17 “Governmental Authority” means any foreign, federal, state or local
government, or any political subdivision thereof, or any court, agency or other
body, organization, group, stock market or exchange exercising any executive,
legislative, judicial, quasi-judicial, regulatory or administrative function of
government.


2.18 “Hazardous Materials” means: (i) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation and transformers or other equipment that
contain dielectric fluid containing levels of polychlorinated biphenyls (PCB’s);
(ii) any chemicals, materials, substances or wastes which are now or hereafter
become defined as or included in the definition of “hazardous substances,”
“hazardous wastes,” “hazardous materials,” “extremely hazardous wastes,”
“restricted hazardous wastes,” “toxic substances,” “toxic pollutants” or words
of similar import, under any Law; and (iii) any other chemical, material,
substance, or waste, exposure to which is now or hereafter prohibited, limited
or regulated by any Governmental Authority.


 
-3-

--------------------------------------------------------------------------------

 

2.19 “Judgment” means any order, writ, injunction, fine, citation, award,
decree, or any other judgment of any nature whatsoever of any Governmental
Authority.


2.20 “Law” means any provision of any law, statute, ordinance, code,
constitution, charter, treaty, rule or regulation of any Governmental Authority.


2.21 “Leases” means all leases for real or personal property.


2.22 “Majority in Interest of the Buyers” means one or more Buyers whose
respective outstanding principal amounts of the New Notes held by each of them,
as of the relevant date, aggregate at least seventy percent (70%) of the
aggregate outstanding principal amounts of all outstanding New Notes held by all
Buyers on that date.


2.23 “Material Adverse Effect” means with respect to the event, item or question
at issue, that such event, item or question would not have or reasonably be
expected to result in: (i) a material adverse effect on the legality, validity
or enforceability of this Agreement or any of the Transaction Documents; (ii) a
material adverse effect on the results of operations, Assets, business or
condition (financial or otherwise) or prospects of the Company or any of its
subsidiaries, either individually or taken as a whole; (iii) a material adverse
effect on the Company’s or its subsidiaries’ ability to perform, on a timely
basis, its or their respective Obligations under this Agreement or any
Transaction Documents; or (iv) a material adverse effect on the Buyer’s ability
to sell or dispose of any of the Securities, whether on the Principal Trading
Market, or otherwise, in accordance with applicable securities Laws.


2.24 “Material Contract” shall mean any Contract to which the Company or ComTel
Sub is a party or by which the Company or ComTel Sub, or any of their Assets,
are bound and which: (i) involves aggregate payments of Twenty-Five Thousand
Dollars ($25,000) or more to or from the Company or ComTel Sub, as the
applicable; (ii) involves delivery, purchase, licensing or provision, by or to
the Company or ComTel Sub, as applicable, of any goods, services, assets or
other items having a value (or potential value) over the term of such Contract
of Twenty-five Thousand Dollars ($25,000) or more or is otherwise material to
the conduct of the Company’s or ComTel Sub’s business as now conducted and as
contemplated to be conducted in the future; (iii) involves a Lease; (iv) imposes
any guaranty, surety or indemnification Obligations on the Company or ComTel
Sub; or (v) prohibits the Company or ComTel Sub from engaging in any business or
competing anywhere in the world.


2.25 “Obligation” means any debt, liability or obligation of any nature
whatsoever, whether secured, unsecured, recourse, nonrecourse, liquidated,
unliquidated, accrued, absolute, fixed, contingent, ascertained, unascertained,
known, unknown or obligations under executory Contracts.


2.26 “Ordinary Course of Business” means the ordinary course of business
consistent with past custom and practice (including with respect to quantity,
quality and frequency).


2.27 “Permit” means any license, permit, approval, waiver, order, authorization,
right or privilege of any nature whatsoever, granted, issued, approved or
allowed by any Governmental Authority.


2.28 “Person” means any individual, sole proprietorship, joint venture,
partnership, company, corporation, association, cooperation, trust, estate,
Governmental Authority, or any other entity of any nature whatsoever.


2.29 “Principal Trading Market” shall mean the Nasdaq Global Select Market, the
Nasdaq Global Market, the Nasdaq Capital Market, the OTC Markets, including the
Bulletin Board and Pink Sheets, the NYSE Euronext or the New York Stock
Exchange, whichever is at the time the principal trading exchange or market for
the Common Stock.



 
-4-

--------------------------------------------------------------------------------

 

2.30 “Proceeding” means any demand, claim, suit, action, litigation,
investigation, audit, study, arbitration, administrative hearing, or any other
proceeding of any nature whatsoever.


2.31 “Real Property” means any real estate, land, building, structure,
improvement, fixture or other real property of any nature whatsoever, including,
but not limited to, fee and leasehold interests.


2.32 “SEC” means the United States Securities and Exchange Commission.


2.33 “Securities” means, collectively, the New Notes, the Conversion Securities
(to the extent a Buyer elects to receive same in connection with a Financing in
accordance with the terms and provisions of the New Notes), the Warrants, and
the Warrant Shares.


2.34 “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.


2.35 “Tax” means (i) any foreign, federal, state or local income, profits, gross
receipts, franchise, sales, use, occupancy, general property, real property,
personal property, intangible property, transfer, fuel, excise, accumulated
earnings, personal holding company, unemployment compensation, social security,
withholding taxes, payroll taxes, or any other tax of any nature whatsoever,
(ii) any foreign, federal, state or local organization fee, qualification fee,
annual report fee, filing fee, occupation fee, assessment, rent, or any other
fee or charge of any nature whatsoever, or (iii) any deficiency, interest or
penalty imposed with respect to any of the foregoing.


2.36 “Tax Return” means any tax return, filing, declaration, information
statement or other form or document required to be filed in connection with or
with respect to any Tax.


2.37 “Transaction Documents” means any documents or instruments to be executed
by the Company or by ComTel Sub in connection with this Agreement, including the
New Notes, the Security Agreement, the UCC-1’s, the ComTel Sub Guaranty, and the
Warrants, together with all modifications, amendments, extensions, future
advances, renewals, and substitutions thereof.


2.38 “Warrants” means the Warrants issuable to Buyers in accordance with Section
7.7 of this Agreement.


2.39 “Warrant Shares” means the shares of Common Stock issuable upon exercise of
the Warrants.


ARTICLE III
INTERPRETATION


In this Agreement, unless the express context otherwise requires: (i) the words
“herein,” “hereof” and “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular provision of this Agreement; (ii)
references to the words “Article” or “Section” refer to the respective Articles
and Sections of this Agreement, and references to “Exhibit” or “Schedule” refer
to the respective Exhibits and Schedules annexed hereto; (iii) references to a
“party” mean a party to this Agreement and include references to such party’s
permitted successors and permitted assigns; (iv) references to a “third party”
mean a Person not a party to this Agreement; (v) the terms “dollars” and “$”
means U.S. dollars; (vi) wherever the word “include,” “includes” or “including”
is used in this Agreement, it will be deemed to be followed by the words
“without limitation.”



 
-5-

--------------------------------------------------------------------------------

 

ARTICLE IV
PURCHASE AND SALE OF NOTES


4.1 Purchase and Sale of Notes.  Subject to the satisfaction (or waiver) of the
terms and conditions of this Agreement, Buyers agree to purchase (each Buyer
hereby purchasing the amount of New Notes set forth opposite such Buyer’s name
in column (5) on the Schedule of Buyers attached hereto), on the Closing Date,
and the Company agrees to sell and issue to Buyers (the Company hereby issuing
the amount of New Notes to each Buyer in the amount set forth opposite such
Buyer’s name in column (5) on the Schedule of Buyers attached hereto), on the
Closing Date, New Notes in the aggregate amount of the Purchase Price as more
specifically set forth below.


4.2 Closing. The closing of the purchase and sale of the New Notes (the
“Closing”) shall take place on the Closing Date, subject to satisfaction of the
conditions to the Closing set forth in this Agreement.  The Closing shall occur
on the Closing Date as outlined in Section 4.3 below and through the use of
overnight mails and subject to customary escrow instructions from Buyers and
their counsel, or in such other manner as is mutually agreed to by the Company
and the Buyers.


4.3 Form of Payment.  Subject to the satisfaction of the terms and conditions of
this Agreement, on the Closing Date: (i) each Buyer shall deliver to Escrow
Agent the portion of the Purchase Price applicable to each Buyer (for Buyers
that do not have Existing Indebtedness, such amount shall be based on the amount
of New Notes set forth opposite such Buyer’s name in column (5) on the Schedule
of Buyers attached hereto; for Buyers that have Existing Indebtedness, such
amount shall be the amount of new money being funded towards the New Notes set
forth opposite such Buyer’s name in column (4) on the Schedule of Buyers
attached hereto, which amount is the amount of the New Note for such Buyer, less
such Buyer’s Existing Indebtedness, it being acknowledged that, for purposes of
calculating the amount of the Purchase Price deliverable by each Buyer that has
Existing Indebtedness, the parties acknowledge and agree that the Company has
already been funded and received the Existing Indebtedness from each of such
Buyers from the Existing Notes that are being exchanged for the New Notes), in
the form of wire transfers of immediately available U.S. funds; (ii) in
accordance with the terms of the Escrow Agreement, the Purchase Price collected
by Escrow Agent shall only be disbursed by Escrow Agent to the Company upon
Escrow Agent’s receipt of at least $2,500,000 of the Purchase Price (the
“Minimum Subscriptions”).  Upon receipt of the Minimum Subscriptions and
satisfaction of any other conditions or requirements for funding under the
Escrow Agreement, Escrow Agent shall disburse the Purchase Price collected by
the Escrow Agent, minus the fees to be paid directly from the proceeds of such
Closing as set forth in this Agreement; and (iii) the Company shall deliver to
Buyers the Securities which Buyers are purchasing hereunder at the Closing, duly
executed on behalf of the Company, together with any other documents required to
be delivered pursuant to this Agreement.


4.4 Escrow Agreement.  By signing this Agreement, each of the Buyers and the
Company agrees to all of the terms and conditions of the Escrow Agreement, and
acknowledges that no portion of the Purchase Price shall be released by Escrow
Agent unless and until the Escrow Agent receives the Minimum Subscriptions and
the terms of release of such funds under the Escrow Agreement are otherwise
satisfied.



 
-6-

--------------------------------------------------------------------------------

 

ARTICLE V
BUYERS’ REPRESENTATIONS AND WARRANTIES


Each Buyer represents and warrants to the Company, that:
 
5.1 Investment Purpose. Each Buyer is acquiring the Securities for its own
account for investment only and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the Securities Act; provided, however, that
by making the representations herein, each Buyer reserves the right to dispose
of the Securities at any time in accordance with or pursuant to an effective
registration statement covering such Securities or an available exemption under
the Securities Act.


5.2 Accredited Buyer Status.  Each Buyer is an “accredited investor” as that
term is defined in Rule 501(a) (3) of Regulation D, as promulgated under the
Securities Act.


5.3 Reliance on Exemptions.  Each Buyer understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities Laws and
that the Company is relying in part upon the truth and accuracy of, and each
Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of each Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of each Buyer
to acquire the Securities.


5.4 Information. Each Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and information each Buyer deemed material to making an informed investment
decision regarding its purchase of the Securities, which have been requested by
each Buyer. Each Buyer and its advisors, if any, have been afforded the
opportunity to ask questions of the Company and its management. Neither such
inquiries, nor any other due diligence investigations conducted by any Buyer or
its advisors, if any, or its representatives, shall modify, amend or affect each
Buyer’s right to rely on the Company’s and ComTel Sub’s representations and
warranties contained in Article VI below.  Each Buyer understands that its
investment in the Securities involves a high degree of risk.  Each Buyer is in a
position regarding the Company, which, based upon employment, family
relationship or economic bargaining power, enabled and enables such Buyer to
obtain information from the Company in order to evaluate the merits and risks of
this investment.  Each Buyer has sought such accounting, legal and tax advice as
it has considered necessary to make an informed investment decision with respect
to its acquisition of the Securities.


5.5 No Governmental Review. Each Buyer understands that no United States federal
or state Governmental Authority has passed on or made any recommendation or
endorsement of the Securities, or the fairness or suitability of the investment
in the Securities, nor have such Governmental Authorities passed upon or
endorsed the merits of the offering of the Securities.


5.6 Authorization, Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of each Buyer and is a valid and
binding agreement of each Buyer, enforceable in accordance with its terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.



 
-7-

--------------------------------------------------------------------------------

 

ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


Except as set forth and disclosed in the disclosure schedule attached to this
Agreement and made a part hereof, the Company and ComTel Sub each hereby makes
the following representations and warranties to the Buyer:


6.1 Subsidiaries.  Except for a one hundred percent (100%) ownership in ComTel
Sub, the Company has no subsidiaries and the Company does not own, directly or
indirectly, any outstanding voting securities of or other interests in, or have
any control over, any other Person.  With respect to ComTel Sub, all
representations and warranties in this Article VI and elsewhere in this
Agreement shall be deemed repeated and re-made from and by ComTel Sub, as if
such representations and warranties were independently made by ComTel Sub, in
this Agreement (but modified as necessary in order to give effect to the intent
of the parties that such representation and warranty is being made by the ComTel
Sub, rather than the Company, as applicable).  In addition, each representation
and warranty contained in this Article VI or otherwise set forth in this
Agreement shall be deemed to mean and be construed to include the Company and
each of its subsidiaries, as applicable, regardless of whether each of such
representations and warranties in Article VI specifically refers to the
Company’s subsidiaries or not.


6.2 Organization.  The Company and its subsidiaries are corporations, duly
organized, validly existing and in good standing under the Laws of the
jurisdiction in which they are incorporated.  The Company has the full corporate
power and authority and all necessary certificates, licenses, approvals and
Permits to: (i) enter into and execute this Agreement and the Transaction
Documents and to perform all of its Obligations hereunder and thereunder; and
(ii) own and operate its Assets and properties and to conduct and carry on its
business as and to the extent now conducted.  The Company is duly qualified to
transact business and is in good standing as a foreign corporation in each
jurisdiction where the character of its business or the ownership or use and
operation of its Assets or properties requires such qualification, except to the
extent that failure to so qualify will not result in a Material Adverse Effect.


6.3 Authority and Approval of Agreement; Binding Effect.  The execution and
delivery by Company of this Agreement and the Transaction Documents, and the
performance by Company of all of its Obligations hereunder and thereunder,
including the issuance of the Securities, have been duly and validly authorized
and approved by Company and its board of directors pursuant to all applicable
Laws and no other corporate action or Consent on the part of Company, its board
of directors, stockholders or any other Person is necessary or required by the
Company to execute this Agreement and the Transaction Documents, consummate the
transactions contemplated herein and therein, perform all of Company’s
Obligations hereunder and thereunder, or to issue the Securities.  This
Agreement and each of the Transaction Documents have been duly and validly
executed by Company (and the officer executing this Agreement and all such other
Transaction Documents is duly authorized to act and execute same on behalf of
Company) and constitute the valid and legally binding agreements of Company,
enforceable against Company in accordance with their respective terms, except as
such enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.


 
-8-

--------------------------------------------------------------------------------

 

6.4 Capitalization. The authorized capital stock of the Company consists of
150,000,000 shares of Common Stock, of which 22,979,308 shares of Common Stock
are issued and outstanding as of the date hereof.  All of such outstanding
shares have been validly issued and are fully paid and nonassessable.  The
Common Stock is currently quoted on the OTC Bulletin Board under the trading
symbol “MFON”.  The Company has received no notice, either oral or written, with
respect to the continued eligibility of the Common Stock for quotation on the
Principal Trading Market, and the Company has maintained all requirements on its
part for the continuation of such quotation.  Except as disclosed in the “SEC
Documents” (as hereinafter defined), no shares of Common Stock are subject to
preemptive rights or any other similar rights or any Encumbrances suffered or
permitted by the Company.  Except as disclosed in the SEC Documents, as of the
date hereof: (i) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its subsidiaries, or Contracts, commitments, understandings or
arrangements by which the Company or any of its subsidiaries is or may become
bound to issue additional shares of capital stock of the Company or any of its
subsidiaries, or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
subsidiaries; (ii) there are no outstanding debt securities, notes, credit
agreements, credit facilities or other Contracts or instruments evidencing
indebtedness of the Company or any of its subsidiaries, or by which the Company
or any of its subsidiaries is or may become bound; (iii) there are no
outstanding registration statements with respect to the Company or any of its
securities; (iv) there are no agreements or arrangements under which the Company
or any of its subsidiaries is obligated to register the sale of any of their
securities under the Securities Act (except pursuant to this Agreement); (v)
there are no financing statements securing obligations filed in connection with
the Company or any of its Assets; (vi) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by this
Agreement or any related agreement or the consummation of the transactions
described herein or therein; and (vii) there are no outstanding securities or
instruments of the Company which contain any redemption or similar provisions,
and there are no Contracts by which the Company is or may become bound to redeem
a security of the Company.  The Company has furnished to the Buyer true,
complete and correct copies of: (I) the Company’s Certificate of Incorporation,
as amended and as in effect on the date hereof (the “Certificate of
Incorporation”); and (II) the Company’s Bylaws, as in effect on the date hereof
(the “Bylaws”).  Except for the Certificate of Incorporation and the Bylaws,
there are no other shareholder agreements, voting agreements or other Contracts
of any nature or kind that restrict, limit or in any manner impose Obligations
on the governance of the Company.


6.5 No Conflicts; Consents and Approvals.  The execution, delivery  and
performance of this Agreement and the Transaction Documents, and the
consummation of the transactions contemplated hereby and thereby, including the
issuance of any of the Securities, will not: (i) constitute a violation of or
conflict with the Certificate of Incorporation, Bylaws or any other
organizational or governing documents of Company; (ii) constitute a violation
of, or a default or breach under (either immediately, upon notice, upon lapse of
time, or both), or conflicts with, or gives to any other Person any rights of
termination, amendment, acceleration or cancellation of, any provision of any
Contract to which Company is a party or by which any of its Assets or properties
may be bound; (iii) constitute a violation of, or a default or breach under
(either immediately, upon notice, upon lapse of time, or both), or conflicts
with, any Judgment; (iv) constitute a violation of, or conflict with, any Law
(including United States federal and state securities Laws and the rules and
regulations of any market or exchange on which the Common Stock is quoted); or
(v) result in the loss or adverse modification of, or the imposition of any
fine, penalty or other Encumbrance with respect to, any Permit granted or issued
to, or otherwise held by or for the use of, Company or any of Company’s
Assets.  The Company is not in violation of its Certificate of Incorporation,
Bylaws or other organizational or governing documents and the Company is not in
default or breach (and no event has occurred which with notice or lapse of time
or both could put the Company in default or breach) under, and the Company has
not taken any action or failed to take any action that would give to any other
Person any rights of termination, amendment, acceleration or cancellation of,
any Contract to which the Company is a party or by which any property or Assets
of the Company are bound or affected. The businesses of the Company are not
being conducted, and shall not be conducted so long as Buyer owns any of the
Securities, in violation of any Law. Except as specifically contemplated by this
Agreement, the Company is not required to obtain any Consent of, from, or with
any
 
-9-

--------------------------------------------------------------------------------

 

Governmental Authority, or any other Person, in order for it to execute, deliver
or perform any of its Obligations under this Agreement or the Transaction
Documents in accordance with the terms hereof or thereof, or to issue and sell
the Securities in accordance with the terms hereof.  All Consents which the
Company is required to obtain pursuant to the immediately preceding sentence
have been obtained or effected on or prior to the date hereof.  The Company is
not aware of any facts or circumstances which might give rise to any of the
foregoing.


6.6 Issuance of Securities. The Securities are duly authorized and, upon
issuance in accordance with the terms hereof, shall be duly issued, fully paid
and non-assessable, and free from all Encumbrances with respect to the issue
thereof, and will be issued in compliance with all applicable United States
federal and state securities Laws.  Assuming the accuracy of the representations
and warranties of the Buyers set forth in Article V above, the offer and sale by
the Company of the Securities is exempt from: (i) the registration and
prospectus delivery requirements of the Securities Act; and (ii) the
registration and/or qualification provisions of all applicable state and
provincial securities and “blue sky” laws.


6.7 SEC Documents; Financial Statements. The Common Stock is registered pursuant
to Section 12 of the Exchange Act and the Company has timely filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC under the Exchange Act (all of the foregoing filed within the two (2)
years preceding the date hereof or amended after the date hereof and all
exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein, being hereinafter referred to as
the “SEC Documents”). The Company is current with its filing obligations under
the Exchange Act and all SEC Documents have been filed on a timely basis or the
Company has received a valid extension of such time of filing and has filed any
such SEC Document prior to the expiration of any such extension.  The Company
represents and warrants that true and complete copies of the SEC Documents are
available on the SEC’s website (www.sec.gov) at no charge to Buyers, and Buyers
acknowledge that each of them may retrieve all SEC Documents from such website
and each Buyer’s access to such SEC Documents through such website shall
constitute delivery of the SEC Documents to Buyers; provided, however, that if
any Buyer is unable to obtain any of such SEC Documents from such website at no
charge, as result of such website not being available or any other reason beyond
any Buyer’s control, then upon request from such Buyer, the Company shall
deliver to such Buyer true and complete copies of such SEC Documents.  As of
their respective dates, the SEC Documents complied in all material respects with
the requirements of the Exchange Act, and none of the SEC Documents, at the time
they were filed with the SEC, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading.  None of the statements made in any such
SEC Documents is, or has been, required to be amended or updated under
applicable Law (except as such statements have been amended or updated in
subsequent filings prior the date hereof, which amendments or updates are also
part of the SEC Documents).  As of their respective dates, the financial
statements of the Company included in the SEC Documents (“Financial Statements”)
complied in all material respects with applicable accounting requirements and
the published rules and regulations of the SEC with respect thereto. All of the
Financial Statements have been prepared in accordance with GAAP, consistently
applied, during the periods involved (except: (i) as may be otherwise indicated
in such Financial Statements or the notes thereto; or (ii) in the case of
unaudited interim statements, to the extent they may exclude footnotes or may be
condensed or summary statements), and fairly present in all material respects
the consolidated financial position of the Company as of the dates thereof and
the consolidated results of its operations and cash flows for the periods then
ended (subject, in the case of unaudited statements, to normal year-end audit
adjustments).  To the knowledge of the Company and its officers, no other
information provided by or on behalf of the Company to the Buyers which is not
included in the SEC Documents contains any untrue statement of a material fact
or omits to state any material fact necessary in order to make the statements
therein, in the light of the circumstance under which they are or were made, not
misleading.
 
 
-10-

--------------------------------------------------------------------------------

 

6.8 Absence of Certain Changes.  Since the date the last of the SEC Documents
was filed with the SEC, none of the following have occurred:


(a) There has been no event or circumstance of any nature whatsoever that has
resulted in, or could reasonably be expected to result in, a Material Adverse
Effect; or


(b) Any transaction, event, action, development, payment, or any other matter of
any nature whatsoever entered into by the Company other than in the Ordinary
Course of Business.


6.9 Absence of Litigation or Adverse Matters. That: (i) there is no Proceeding
before or by any Governmental Authority or any other Person, pending, or the
best of Company’s knowledge, threatened or contemplated by, against or affecting
the Company, its business or Assets; (ii) there is no outstanding Judgments
against or affecting the Company, its business or Assets; (iii) the Company is
not in breach or violation of any Contract; and (iv) the Company has not
received any material complaint from any customer, supplier, vendor or employee.


6.10 Liabilities and Indebtedness of the Company.  The Company does not have any
Obligations of any nature whatsoever, except: (i) as disclosed in the Financial
Statements; or (ii) Obligations incurred in the Ordinary Course of Business
since the date of the last Financial Statements filed by the Company with the
SEC which do not or would not, individually or in the aggregate, exceed Ten
Thousand Dollars ($10,000) or otherwise have a Material Adverse Effect, except
that the Company has received an aggregate principal amount of $155,000 towards
the New Notes that has been funded against the Purchase Price.


6.11 Title to Assets.  The Company has good and marketable title to, or a valid
leasehold interest in, all of its Assets which are material to the business and
operations of the Company as presently conducted, free and clear of all
Encumbrances or restrictions on the transfer or use of same.  Except as would
not have a Material Adverse Effect, the Company’s Assets are in good operating
condition and repair, ordinary wear and tear excepted, and are free of any
latent or patent defects which might impair their usefulness, and are suitable
for the purposes for which they are currently used and for the purposes for
which they are proposed to be used.


6.12 Real Estate.


(a) Real Property Ownership.  The Company does not own any Real Property.


(b) Real Property Leases.  Except for the Leases described in the SEC Documents
(the “Company Leases”), the Company does not lease any other Real
Property.  With respect to each of the Company Leases: (i) the Company has been
in peaceful possession of the property leased thereunder and neither the Company
nor the landlord is in default thereunder; (ii) no waiver, indulgence or
postponement of any of the Obligations thereunder has been granted by the
Company or landlord thereunder; and (iii) there exists no event, occurrence,
condition or act known to the Company which, upon notice or lapse of time or
both, would be or could become a default thereunder or which could result in the
termination of the Company Leases, or any of them, or have a Material Adverse
Effect on the business of the Company, its Assets or its operations or financial
results.  The Company has not violated nor breached any provision of any such
Company Leases, and all Obligations required to be performed by the Company
under any of such Company Leases have been fully, timely and properly
performed.  If requested by any of the Buyers, the Company has delivered to such
Buyers true, correct and complete copies of all Company Leases, including all
modifications and amendments thereto, whether in writing or otherwise.  The
Company has not received any written or oral notice to the effect that any of
the Company Leases will not be renewed at the termination of the term of such
Company Leases, or that any of such Company Leases will be renewed only at
higher rents.


 
-11-

--------------------------------------------------------------------------------

 

6.13 Material Contracts.  An accurate, current and complete copy of each of the
Material Contracts has been furnished to Buyers and/or is readily available as
part of the SEC Documents, and each of the Material Contracts constitutes the
entire agreement of the respective parties thereto relating to the subject
matter thereof.  There are no outstanding offers, bids, proposals or quotations
made by Company which, if accepted, would create a Material Contract with
Company.  Each of the Material Contracts is in full force and effect and is a
valid and binding Obligation of the parties thereto in accordance with the terms
and conditions thereof.  To the knowledge of the Company and its officers, all
Obligations required to be performed under the terms of each of the Material
Contracts by any party thereto have been fully performed by all parties thereto,
and no party to any Material Contracts is in default with respect to any term or
condition thereof, nor has any event occurred which, through the passage of time
or the giving of notice, or both, would constitute a default thereunder or would
cause the acceleration or modification of any Obligation of any party thereto or
the creation of any Encumbrance upon any of the Assets of the Company.  Further,
the Company has received no notice, nor does the Company have any knowledge, of
any pending or contemplated termination of any of the Material Contracts and, no
such termination is proposed or has been threatened, whether in writing or
orally.


6.14 Compliance with Laws.  To the knowledge of the Company and its officers,
the Company is and at all times has been in material compliance with all
Laws.  The Company has not received any notice that it is in violation of, has
violated, or is under investigation with respect to, or has been threatened to
be charged with, any violation of any Law.


6.15 Intellectual Property.  The Company owns or possesses adequate and legally
enforceable  rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, governmental authorizations, trade
secrets and all other intellectual property rights necessary to conduct its
business as now conducted. The Company does not have any knowledge of any
infringement by the Company of trademark, trade name rights, patents, patent
rights, copyrights, inventions, licenses, service names, service marks, service
mark registrations, trade secret or other intellectual property rights of
others, and, to the knowledge of the Company, there is no Claim being made or
brought against, or to the Company’s knowledge, being threatened against, the
Company regarding trademark, trade name, patents, patent rights, invention,
copyright, license, service names, service marks, service mark registrations,
trade secret or other intellectual property infringement; and the Company is
unaware of any facts or circumstances which might give rise to any of the
foregoing.


6.16 Labor and Employment Matters.  The Company is not involved in any labor
dispute or, to the knowledge of the Company, is any such dispute threatened. To
the knowledge of the Company and its officers, none of the Company’s employees
is a member of a union and the Company believes that its relations with its
employees are good.  To the knowledge of the Company and its officers, the
Company has complied in all material respects with all Laws relating to
employment matters, civil rights and equal employment opportunities.


6.17 Employee Benefit Plans.  Except as set forth in Schedule 6.17, the Company
does not have and has not ever maintained, and has no Obligations with respect
to any employee benefit plans or arrangements, including employee pension
benefit plans, as defined in Section 3(2) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), multiemployer plans, as defined in
Section 3(37) of ERISA, employee welfare benefit plans, as defined in Section
3(1) of ERISA, deferred compensation plans, stock option plans, bonus plans,
stock purchase plans, hospitalization, disability and other insurance plans,
severance or termination pay plans and policies, whether or not described in
Section 3(3) of ERISA, in which employees, their spouses or dependents of the
Company participate (collectively, the “Employee Benefit Plans”).  To the
Company’s knowledge, all Employee Benefit Plans meet the minimum funding
standards of Section 302 of ERISA, where applicable, and each such Employee
Benefit Plan that is intended to be qualified within the meaning of Section 401
of the Internal Revenue Code of 1986 is qualified.  No withdrawal liability has
been incurred under any such Employee Benefit Plans and no “Reportable Event” or
“Prohibited Transaction” (as such terms are defined in ERISA), has occurred with
respect to any such Employee Benefit Plans, unless approved by the appropriate
Governmental Authority.  To the Company’s knowledge, the Company has promptly
paid and discharged all Obligations arising under ERISA of a character which if
unpaid or unperformed might result in the imposition of an Encumbrance against
any of its Assets or otherwise have a Material Adverse Effect.



 
-12-

--------------------------------------------------------------------------------

 

6.18 Tax Matters.  The Company has made and timely filed all Tax Returns
required by any jurisdiction to which it is subject, and each such Tax Return
has been prepared in compliance with all applicable Laws, and all such Tax
Returns are true and accurate in all respects.  Except and only to the extent
that the Company has set aside on its books provisions reasonably adequate for
the payment of all unpaid and unreported Taxes, the Company has timely paid all
Taxes shown or determined to be due on such Tax Returns, except those being
contested in good faith, and the Company has set aside on its books provision
reasonably adequate for the payment of all Taxes for periods subsequent to the
periods to which such Tax Returns apply. There are no unpaid Taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company know of no basis for any such claim.  The
Company has withheld and paid all Taxes to the appropriate Governmental
Authority required to have been withheld and paid in connection with amounts
paid or owing to any Person.  There is no Proceeding or Claim for refund now in
progress, pending or threatened against or with respect to the Company regarding
Taxes.


6.19 Insurance.  The Company is covered by valid, outstanding and enforceable
policies of insurance which were issued to it by reputable insurers of
recognized financial responsibility, covering its properties, Assets and
businesses against losses and risks normally insured against by other
corporations or entities in the same or similar lines of businesses as the
Company is engaged and in coverage amounts which are prudent and typically and
reasonably carried by such other corporations or entities (the “Insurance
Policies”).  Such Insurance Policies are in full force and effect, and all
premiums due thereon have been paid.  None of the Insurance Policies will lapse
or terminate as a result of the transactions contemplated by this
Agreement.  The Company has complied with the provisions of such Insurance
Policies.  The Company has not been refused any insurance coverage sought or
applied for and the Company does not have any reason to believe that it will not
be able to renew its existing Insurance Policies as and when such Insurance
Policies expire or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not materially and
adversely affect the condition, financial or otherwise, or the earnings,
business or operations of the Company.


6.20 Permits.  The Company possesses all Permits necessary to conduct its
business, and the Company has not received any notice of, or is otherwise
involved in any Proceedings relating to, the revocation or modification of any
such Permits.  All such Permits are valid and in full force and effect and the
Company is in material compliance with the respective requirements of all such
Permits.


6.21 Business Location.  The Company has no office or place of business other
than as identified on Schedule 6.21 and the Company’s principal places of
business and chief executive offices are indicated on Schedule 6.21.  All books
and records of the Company and other material Assets of the Company are held or
located at the principal offices of the Company indicated on Schedule 6.21.


6.22 Environmental Laws.  The Company is and has at all times been in compliance
with any and all applicable Environmental Requirements, and there are no pending
Claims against the Company relating to any Environmental Requirements, nor to
the best knowledge of the Company, is there any basis for any such Claims.


6.23 Illegal Payments.  Neither the Company, nor any director, officer, agent,
employee or other Person acting on behalf of the Company has, in the course of
his actions for, or on behalf of, the Company: (i) used any corporate funds for
any unlawful contribution, gift, entertainment or other unlawful expenses
relating to political activity; (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment to any
foreign or domestic government official or employee.


 
-13-

--------------------------------------------------------------------------------

 

6.24 Related Party Transactions.  Except for arm’s length transactions pursuant
to which the Company makes payments in the Ordinary Course of Business upon
terms no less favorable than the Company could obtain from third parties, none
of the officers, directors or employees of the Company, nor any stockholders who
own, legally or beneficially, five percent (5%) or more of the issued and
outstanding shares of any class of the Company’s capital stock (each a “Material
Shareholder”), is presently a party to any transaction with the Company (other
than for services as employees, officers and directors), including any Contract
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from, any
officer, director or such employee or Material Shareholder or, to the best
knowledge of the Company, any other Person in which any officer, director, or
any such employee or Material Shareholder has a substantial or material interest
in or of which any officer, director or employee of the Company or Material
Shareholder is an officer, director, trustee or partner.  There are no Claims or
disputes of any nature or kind between the Company and any officer, director or
employee of the Company or any Material Shareholder, or between any of them,
relating to the Company and its business.


6.25 Internal Accounting Controls.  Except as set forth in the SEC Documents,
the Company and each of its subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that:
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to Assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for Assets is compared with the existing Assets at reasonable
intervals and appropriate action is taken with respect to any differences.


6.26 Acknowledgment Regarding Buyers’ Purchase of the Securities. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereby. The Company further acknowledges that no Buyer is acting as
a financial advisor or fiduciary of the Company (or in any similar capacity)
with respect to this Agreement and the transactions contemplated hereby and any
advice given by any Buyer or any of its representatives or agents in connection
with this Agreement and the transactions contemplated hereby is merely
incidental to such Buyer’s purchase of the Securities. The Company further
represents to each Buyer that the Company’s decision to enter into this
Agreement has been based solely on the independent evaluation by the Company and
its representatives.


6.27 Seniority.  Assuming the exchange of the Existing Notes for the New Notes
as contemplated hereby, no indebtedness or other equity or security of the
Company will be senior to the New Notes in right of payment, whether with
respect to interest or upon liquidation or dissolution, or otherwise, except
only purchase money security interests (which are senior only as to underlying
Assets covered thereby).


6.28 Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to the best of its knowledge is likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act, nor has the Company received any notification that the SEC is
contemplating terminating such registration.


6.29 Brokerage Fees.  Emerging Growth Equities, Ltd. (the “Placement Agent”) is
acting as a placement agent on behalf of the Company in connection with the
transactions contemplated hereby.  The Company shall be responsible for the
payment of any fees, financial advisory fees, or brokers’ commissions owing to
Placement Agent relating to or arising out of the transactions contemplated
hereby.  Except for the Placement Agent, there is no Person acting on behalf of
the Company who is entitled to or has any claim for any financial advisory,
brokerage or finder’s fee or commission in connection with the execution of this
Agreement or the consummation of the transactions contemplated hereby.



 
-14-

--------------------------------------------------------------------------------

 

6.30 Full Disclosure.  All the representations and warranties made by Company
herein or in the Schedules hereto, and all of the statements, documents or other
information pertaining to the transaction contemplated herein made or given by
Company, its agents or representatives, are complete and accurate, and do not
omit any information required to make the statements and information provided,
in light of the transaction contemplated herein and in light of the
circumstances under which they were made, not misleading, accurate and
meaningful.


ARTICLE VII
COVENANTS


7.1 Best Efforts. Each party shall use its best efforts to timely satisfy each
of the conditions to be satisfied by it as provided in Articles VIII and IX of
this Agreement.


7.2 Form D. If required by applicable Law, the Company agrees to file a Form D
with respect to the Securities as required under Regulation D of the Securities
Act and to provide a copy thereof to each Buyer promptly after such filing. The
Company shall, on or before the Closing Date, take such action as the Company
shall reasonably determine is necessary to qualify the Securities, or obtain an
exemption for the Securities for sale to each of the Buyers at Closing pursuant
to this Agreement under applicable securities or “Blue Sky” Laws of the states
of the United States, and shall provide evidence of any such action so taken to
the Buyers on or prior to the Closing Date.


7.3 Negative Covenants.


(a) Indebtedness.  So long as any Buyer owns, legally or beneficially, any of
the New Notes, neither the Company, nor any of its subsidiaries shall, either
directly or indirectly, create, assume, incur or have outstanding any
indebtedness for borrowed money of any nature or kind (including purchase money
indebtedness), or become liable, whether as endorser, guarantor, surety or
otherwise, for any Obligation of any other Person, except for: (i) the New
Notes; (ii) Obligations for accounts payable, other than for money borrowed,
incurred in the Ordinary Course of Business; and (iii) indebtedness approved by
the Buyer Board Members.


(b) Issuance of Stock.  Except for the closing of a Financing, so long as any
Buyer owns, legally or beneficially, any of the New Notes, neither the Company,
nor any of its subsidiaries shall, either directly or indirectly, issue or
distribute any additional capital stock or other securities of any nature or
kind of the Company or its subsidiaries, without the approval of the Buyer Board
Members.


(c) Encumbrances.  So long as any Buyer owns, legally or beneficially, any of
the New Notes, neither the Company, nor any of its subsidiaries shall, either
directly or indirectly, create, assume, incur or suffer or permit to exist any
Encumbrance upon any Asset of the Company or any of its subsidiaries, whether
owned at the date hereof or hereafter acquired, unless first approved by the
Buyer Board Members.


(d) Distributions; Restricted Payments.  So long as any Buyer owns, legally or
beneficially, any of the New Notes, neither the Company, nor any of its
subsidiaries shall, either directly or indirectly: (i) purchase or redeem any
shares of its capital stock; (ii) declare or pay any dividends or distributions,
whether in cash or otherwise, or set aside any funds for any such purpose; (iii)
make any loans, advances or extensions of credit to, or investments in, any
Person, including, without limitation, any Affiliates of the Company or its
subsidiaries, or the Company’s officers, directors, employees or Material
Shareholders, or the officers, directors, employees of any subsidiary of the
Company; or (iv) without approval of the Buyer Board Members, increase the
annual salary paid to any officers or directors of the Company or any of its
subsidiaries as of the Effective Date, unless any such increase is part of a
written employment contract with any such officers entered into prior to the
Effective Date, a copy of which has been delivered to and approved by the
Buyers.


 
-15-

--------------------------------------------------------------------------------

 

(e) Transfer; Merger.  So long as any Buyer owns, legally or beneficially, any
of the New Notes, neither the Company, nor any of its subsidiaries shall, either
directly or indirectly, permit or enter into any transaction involving a “Change
in Control” (as hereinafter defined), or any other merger, consolidation, sale,
transfer, license, lease, encumbrance or other disposition of all or
substantially all of its properties or business or all or substantially all of
its Assets, except for: (i) the sale, lease or licensing of property or Assets
of the Company and its subsidiaries in the Ordinary Course of Business; or (ii)
a transaction, the proceeds of which shall be immediately used by the Company to
pay to the Buyers, prorata based on the amount of New Notes owned by each Buyer,
an amount equal to 1.5 times the amount of the aggregate principal amount
outstanding under the New Notes, plus all accrued and unpaid interest due
thereunder, plus all other fees, costs or other charges due thereunder or under
any of the Transaction Documents.  For purposes of this Agreement, the term
“Change of Control” shall mean any sale, conveyance, assignment or other
transfer, directly or indirectly, of any ownership interest of the Company or
any of its subsidiaries which results in any change in the identity of the
individuals or entities previously having the power to direct, or cause the
direction of, the management and policies of the Company or any of its
subsidiaries, or the grant of a security interest in any ownership interest of
any Person directly or indirectly controlling the Company, which could result in
a change in the identity of the individuals or entities previously having the
power to direct, or cause the direction of, the management and policies of the
Company or any of its subsidiaries.


(f) Use of Proceeds.  The proceeds from the purchase and sale of the New Notes
shall be used by the Company as follows: (i) no more than $550,000 payable by
the Company in connection with BoomText and Mobivity acquisitions; (ii) no more
than $170,000 to pay off any holders of Existing Notes not exchanging their
Existing Notes for New Notes under this Agreement; (iii) no more than $675,000
towards payment of past due accounts payable of the Company and its
subsidiaries, which accounts payable have been disclosed to, and approved for
payment by, each of the Buyers; and (iv) the remaining proceeds for general
working capital purposes.


(g) Business Activities; Change of Legal Status and Organizational
Documents.  So long as any Buyer owns, legally or beneficially, any of the New
Notes, neither the Company, nor any of its subsidiaries, shall: (i) engage in
any line of business other than the businesses engaged in as of the Effective
Date and business reasonably related thereto; (ii) change its respective name,
organizational identification number, its type of organization, its jurisdiction
of organization or other legal structure; or (iii) permit its Certificate of
Incorporation, Bylaws or other organizational documents to be amended or
modified in any way which could reasonably be expected to have a Material
Adverse Effect.


(h) Transactions with Affiliates.  Neither the Company, nor any of its
subsidiaries, shall enter into any transaction with any of its Affiliates,
officers, directors, employees, Material Shareholders or other insiders, except
in the Ordinary Course of Business and upon fair and reasonable terms that are
no less favorable to the Company or its subsidiaries, as applicable, than it
would obtain in a comparable arm’s length transaction with a Person not an
Affiliate of the Company or any of its subsidiaries.


7.4 Affirmative Covenants.


(a) Corporate Existence.  So long as any Buyer owns, legally or beneficially,
any of the Securities, the Company and each of its subsidiaries shall at all
times preserve and maintain their respective: (i) existence and good standing in
the jurisdiction of its and their organization; and (ii) its and their
qualification to do business and good standing in each jurisdiction where the
nature of its and their business makes such qualification necessary, and shall
at all times continue as a going concern in the business which the Company is
presently conducting.


 
-16-

--------------------------------------------------------------------------------

 

(b) Tax Liabilities.  The Company and each of its subsidiaries shall at all
times pay and discharge all Taxes upon, and all Claims (including claims for
labor, materials and supplies) against the Company and each of its subsidiaries
or any of its or their properties or Assets, before the same shall become
delinquent and before penalties accrue thereon, unless and to the extent that
the same are being contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP are being maintained.


(c) Notice of Proceedings.  So long as any Buyer owns, legally or beneficially,
any of the New Notes, the Company shall, promptly, but not more than five (5)
days after knowledge thereof shall have come to the attention of any officer of
the Company, give written notice to the Buyer of all threatened or pending
Proceedings before any Governmental Authority or otherwise.


(d) Material Adverse Effect.  So long as any Buyer owns, legally or
beneficially, any of the New Notes, the Company shall, promptly, but not more
than five (5) days after knowledge thereof shall have come to the attention of
any officer of the Company, give written notice to the Buyer of any event,
circumstance, fact or other matter that could in any way have or be reasonably
expected to have a Material Adverse Effect.


(e) Maintain Property.  The Company and each of its subsidiaries shall at all
times maintain, preserve and keep all of their respective Assets in good repair,
working order and condition, normal wear and tear excepted, and shall from time
to time, as the Company deems appropriate in its reasonable judgment, make all
needful and proper repairs, renewals, replacements, and additions thereto so
that at all times the efficiency thereof shall be fully preserved and
maintained.  The Company shall permit Buyers to examine and inspect such Assets
(and all assets and properties of its subsidiaries) at all reasonable times upon
reasonable notice during business hours.  During the continuance of any Event of
Default hereunder or under any Transaction Documents, the Buyers shall, at the
Company’s expense, have the right to make additional inspections without
providing advance notice.


(f) Maintain Insurance.  The Company and its subsidiaries shall at all times
insure and keep insured with insurance companies reasonably acceptable to
Buyers, all insurable property owned by the Company and its subsidiaries,
respectively and as applicable, which is of a character usually insured by
companies similarly situated and operating like properties, against loss or
damage from environmental, fire and such other hazards or risks as are
customarily insured against by companies similarly situated and operating like
properties; and shall similarly insure employers’, public and professional
liability risks.  Prior to the Closing Date, the Company shall deliver to the
Buyers a certificate setting forth in summary form the nature and extent of the
insurance maintained pursuant to this Section.  All such policies of insurance
must be reasonably satisfactory to Buyers in relation to the amount and term of
the New Notes and type and value of the Assets of the Company and its
subsidiaries, shall identify Buyers as sole/lender’s loss payee and as an
additional insured.  In the event the Company fails to provide Buyers with
evidence of the insurance coverage required by this Section or at any time
hereafter shall fail to obtain or maintain any of the policies of insurance
required above, or to pay any premium in whole or in part relating thereto, then
the Buyers, without waiving or releasing any obligation or default by the
Company hereunder, may at any time (but shall be under no obligation to so act),
obtain and maintain such policies of insurance and pay such premium and take any
other action with respect thereto, which Buyers deem advisable.  This insurance
coverage: (i) may, but need not, protect the Company’s interest in such
property; and (ii) may not pay any claim made by, or against, the Company in
connection with such property.  The Company may later request that the Buyers
cancel any such insurance purchased by Buyers, but only after providing Buyers
with evidence that the insurance coverage required by this Section is in
force.  The costs of such insurance obtained by Buyers, through and including
the effective date such insurance coverage is canceled or expires, shall be
payable on demand by the Company to Buyers, together with interest at the
highest non-usurious rate permitted by law on such amounts until repaid and any
other charges by Buyers in connection with the placement of such insurance.  The
costs of such insurance, which may be greater than the cost of insurance which
the Company may be able to obtain on its own, together with interest thereon at
the highest non-usurious rate permitted by Law and any other charges incurred by
Buyers in connection with the placement of such insurance may be added to the
total Obligations due and owing by the Company hereunder and under the New Notes
to the extent not paid by the Company.



 
-17-

--------------------------------------------------------------------------------

 

(g) Reporting Status; Listing.  So long as any Buyer owns, legally or
beneficially, any of the Securities, the Company shall: (i) file in a timely
manner all reports required to be filed under the Securities Act, the Exchange
Act or any securities Laws and regulations thereof applicable to the Company of
any state of the United States, or by the rules and regulations of the Principal
Trading Market, and, to provide a copy thereof to the Buyer promptly after such
filing; (ii) not terminate its status as an issuer required to file reports
under the Exchange Act even if the Exchange Act or the rules and regulations
thereunder would otherwise permit such termination; (iii) if required by the
rules and regulations of the Principal Trading Market, promptly secure the
listing of any of the Securities consisting of Common Stock upon the Principal
Trading Market (subject to official notice of issuance) and, take all reasonable
action under its control to maintain the continued listing, quotation and
trading of its Common Stock on the Principal Trading Market, and the Company
shall comply in all respects with the Company’s reporting, filing and other
Obligations under the bylaws or rules of the Principal Trading Market, the
Financial Industry Regulatory Authority, Inc. and such other Governmental
Authorities, as applicable. The Company shall promptly provide to Buyers copies
of any notices it receives from the SEC or any Principal Trading Market, to the
extent any such notices could in any way have or be reasonably expected to have
a Material Adverse Effect.


(h) Rule 144.  With a view to making available to each Buyer the benefits of
Rule 144 under the Securities Act (“Rule 144”), or any similar rule or
regulation of the SEC that may at any time permit Buyers to sell any of the
Securities to the public without registration, the Company represents and
warrants that: (i) the Company is, and has been for a period of at least ninety
(90) days immediately preceding the date hereof, subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act; (ii) the Company has
filed all required reports under Section 13 or 15(d) of the Exchange Act, as
applicable, during the twelve (12) months preceding the Closing Date (or for
such shorter period that the Company was required to file such reports); (iii)
the Company is not an issuer defined as a “Shell Company” (as hereinafter
defined); and (iv) if the Company has, at any time, been an issuer defined as a
Shell Company, the Company has: (A) not been an issuer defined as a Shell
Company for at least six (6) months prior to the Closing Date; and (B) has
satisfied the requirements of Rule 144(i) (including, without limitation, the
proper filing of “Form 10 information” at least six (6) months prior to the
Closing Date).  For the purposes hereof, the term “Shell Company” shall mean an
issuer that meets the description of a shell company as defined under Rule
144.  In addition, so long as any Buyer owns, legally or beneficially, any of
the Securities, the Company shall, at its sole expense:


(i) Make, keep and ensure that adequate current public information with respect
to the Company, as required in accordance with Rule 144, is publicly available;


(ii) furnish to each Buyer, promptly upon reasonable request: (A) a written
statement by the Company that it has complied with the reporting requirements of
Rule 144, the Securities Act and the Exchange Act; and (b) such other
information as may be reasonably requested by each Buyer to permit each Buyer to
sell any of the Securities pursuant to Rule 144 without limitation or
restriction; and


 
-18-

--------------------------------------------------------------------------------

 

(iii) promptly at the request of each Buyer, give the Company’s transfer agent
instructions to the effect that, upon the transfer agent’s receipt from any
Buyer of a certificate (a “Rule 144 Certificate”) certifying that such Buyer’s
holding period (as determined in accordance with the provisions of Rule 144) for
any portion of the Securities which such Buyer proposes to sell (the “Securities
Being Sold”) is not less than six (6) months, and receipt by the transfer agent
of the “Rule 144 Opinion” (as hereinafter defined) from the Company or its
counsel (or from such Buyer and its counsel as permitted below), the transfer
agent is to effect the transfer of the Securities Being Sold and issue to such
Buyer or transferee(s) thereof one or more stock certificates representing the
transferred Securities Being Sold without any restrictive legend and without
recording any restrictions on the transferability of such shares on the transfer
agent’s books and records.  In this regard, upon each Buyer’s request, the
Company shall have an affirmative obligation to cause its counsel to promptly
issue to the transfer agent a legal opinion providing that, based on the Rule
144 Certificate, the Securities Being Sold were or may be sold, as applicable,
pursuant to the provisions of Rule 144, even in the absence of an effective
registration statement (the “Rule 144 Opinion”).  If the transfer agent requires
any additional documentation in connection with any proposed transfer by any
Buyer of any Securities Being Sold, the Company shall promptly deliver or cause
to be delivered to the transfer agent or to any other Person, all such
additional documentation as may be necessary to effectuate the transfer of the
Securities Being Sold and the issuance of an unlegended certificate to any
transferee thereof, all at the Company’s expense.


(i) Matters With Respect to Securities and Transfer Agent.


(i) Issuance of Common Stock.  The parties hereto acknowledge that pursuant to
the terms of some of the Securities, the Company has an obligation to issue
shares of the Company’s Common Stock to a Buyer in accordance with the terms of
such Securities.  In the event, for any reason, the Company fails to issue, or
cause its transfer agent (the “Transfer Agent”) to issue, any portion of the
Common Stock issuable to a Buyer under the terms of such Securities, either now
or in the future, then the parties hereto acknowledge and agree that each Buyer
shall irrevocably be entitled to deliver to the Transfer Agent, on behalf of
itself and the Company, a written instruction requesting the issuance of the
shares of Common Stock then issuable in accordance with the terms of such
Securities, and the Transfer Agent, provided they are the acting transfer agent
for the Company at the time, shall, and the Company hereby irrevocably
authorizes and directs the Transfer Agent to, without any further confirmation
or instructions from the Company, issue such shares of the Company’s Common
Stock as directed by such Buyer, and surrender to a nationally recognized
overnight courier for delivery to such Buyer at the address specified in the
Buyer’s notice, a certificate of the Common Stock of the Company, registered in
the name of such Buyer or such Buyer’s designee, for the number of shares of
Common Stock issuable to such Buyer in accordance with the terms of such
Securities.


(ii) Removal of Restrictive Legends.  In the event that any Buyer has any shares
of the Company’s Common Stock bearing any restrictive legends, and such Buyer,
through its counsel or other representatives, submits to the Transfer Agent any
such shares for the removal of the restrictive legends thereon, whether in
connection with a sale of such shares pursuant to any exemption to the
registration requirements under the Securities Act, or otherwise, and the
Company and or its counsel refuses or fails for any reason (except to the extent
that such refusal or failure is based solely on applicable Law that would
prevent the removal of such restrictive legends) to render an opinion of counsel
or any other documents or certificates required for the removal of the
restrictive legends, then the Company hereby agrees and acknowledges that such
Buyer is hereby irrevocably and expressly authorized to have counsel to such
Buyer render any and all opinions and other certificates or instruments which
may be required for purposes of removing such restrictive legends, and the
Company hereby irrevocably authorizes and directs the Transfer Agent to, without
any further confirmation or instructions from the Company, issue any such shares
without restrictive legends as instructed by such Buyer, and surrender to a
common carrier for overnight delivery to the address as specified by such Buyer,
certificates, registered in the name of such Buyer or its designees,
representing the shares of Common Stock to which such Buyer is entitled, without
any restrictive legends and otherwise freely transferable on the books and
records of the Company.


 
-19-

--------------------------------------------------------------------------------

 

(iii) Authorized Agent of the Company.  The Company hereby irrevocably appoints
each Buyer and each Buyer’s counsel and its representatives, each as the
Company’s duly authorized agent and attorney-in-fact for the Company for the
purposes of authorizing and instructing the Transfer Agent to process issuances,
transfers and legend removals upon instructions from each Buyer, or any counsel
or representatives of each Buyer, consistent with this Section 7.4(j). The
authorization and power of attorney granted hereby is coupled with an interest
and is irrevocable so long as any Buyer owns or has the right to receive, any
shares of the Company’s Common Stock hereunder.  In this regard, the Company
hereby confirms to the Transfer Agent and each Buyer that it can NOT and will
NOT give instructions, including stop orders or otherwise, inconsistent with the
terms of this Section 7.4(j) with regard to the matters contemplated herein, and
that each Buyer shall have the absolute right to provide a copy of this
Agreement to the Transfer Agent as evidence of the Company’s irrevocable
authority for each Buyer and Transfer Agent to process issuances, transfers and
legend removals upon instructions from each Buyer, or any counsel or
representatives of each Buyer, in each case as specifically contemplated in this
Section 7.4(j), without any further instructions, orders or confirmations from
the Company.  In addition, if requested by any Buyer, the Company agrees to use
its best good faith efforts to get an agreement executed by the Transfer Agent,
reasonably acceptable to each Buyer, pursuant to which the Transfer Agent agrees
and confirms that it will act in accordance with the terms of this Section
7.4(j).


(iv) Injunction and Specific Performance.  The Company specifically acknowledges
and agrees that in the event of a breach or threatened breach by the Company of
any provision of this Section 7.4(j), each Buyer will be irreparably damaged and
that damages at law would be an inadequate remedy if this Agreement were not
specifically enforced.  Therefore, in the event of a breach or threatened breach
of any provision of this Section 7.4(j) by the Company, each Buyer shall be
entitled to obtain, in addition to all other rights or remedies such Buyer may
have, at law or in equity, an injunction restraining such breach, without being
required to show any actual damage or to post any bond or other security, and/or
to a decree for specific performance of the provisions of this Section 7.4(j).


7.5 Fees and Expenses.  The Company agrees to pay to each Buyer (or any designee
or agent of the Buyers), upon demand, or to otherwise be responsible for the
payment of, any and all costs, fees, charges and expenses, including the
reasonable fees, costs, expenses and disbursements of counsel for any Buyer, and
of any experts and agents, which any Buyer may incur or which may otherwise be
due and payable in connection with: (i) any documentary stamp taxes, intangibles
taxes, recording fees, filing fees, or other similar taxes, fees or charges
imposed by or due to any Governmental Authority in connection with this
Agreement or any other Transaction Documents; (ii) the exercise or enforcement
of any of the rights of any Buyer under this Agreement or the Transaction
Documents; or (iii) the failure by the Company to perform or observe any of the
provisions of this Agreement or any of the Transaction Documents.  All such
costs and expenses, if not so immediately paid when due or upon demand thereof,
shall bear interest from the date of outlay until paid, at the highest rate set
forth in the New Notes, or if none is so stated, the highest rate allowed by
law.  All of such costs and expenses shall be additional Obligations of the
Company to Buyers secured under the Transaction Documents.  The provisions of
this Subsection shall survive the termination of this Agreement.


7.6 Reservation of Shares. The Company shall take all action reasonably
necessary to at all times have authorized, and reserved for the purpose of
issuance, such number of shares of Common Stock as shall be necessary to effect
the issuance of the Warrant Shares (collectively, the “Share Reserve”). The
Company shall take all action reasonably necessary to at all times have
authorized, and reserved for the purpose of issuance, such number of shares of
Common Stock as shall be necessary to effect the full exercise of the Warrants.
If at any time the Share Reserve is insufficient to effect the full exercise of
the Warrants, the Company shall take all required measures to implement an
increase of the Share Reserve accordingly. If the Company does not have
sufficient authorized and unissued shares of Common Stock available to increase
the Share Reserve, the Company shall call and hold a special meeting of the
shareholders within twenty (20) business days of such occurrence, for the sole
purpose of increasing the number of shares authorized. The Company’s management
shall recommend to the shareholders to vote in favor of increasing the number of
shares of Common Stock authorized.

 
-20-

--------------------------------------------------------------------------------

 



7.7 Warrants.  On the earlier to occur of: (i) the “Maturity Date” (as such term
is defined in the New Notes); or (ii) the payment in full of all sums due and
payable under the New Notes, whether through prepayment, at maturity,
acceleration or otherwise, the Company shall issue to each Buyer, at each
Buyer’s option: (A) five year warrants to purchase that number of shares of
Common Stock equal to the principal amount then outstanding under such Buyer’s
New Note, plus all accrued and unpaid interest thereunder, divided by the per
share purchase price of the Common Stock or Common Stock Equivalents offered and
sold in the Financing (the “Offering Price”), which warrants shall contain the
terms set forth herein and in any other Transaction documents and otherwise be
in a form customarily used for transactions similar to the transactions
contemplated hereby (the “Warrants”), and which Warrants shall be exercisable at
the Offering Price and shall include cashless exercise provisions commencing
eighteen (18) months from the date of issuance of the Warrants if there is not
at that time an effective registration statement covering the shares of Common
Stock exercisable upon exercise of the Warrants; or (B) that number of shares of
Common Stock equal to the product arrived at by multiplying: (x) the principal
amount then outstanding under such Buyer’s New Note, plus all accrued and unpaid
interest thereunder divided by the Offering Price; and (y) 0.33.


7.8 Board Representation.  Until the date on which: (A) each Buyer shall have
sold all the Securities, including any Warrant Shares; and (B) none of the New
Notes or Warrants are outstanding, the Buyers, collectively, shall have the
right to appoint two (2) designees to serve as members of the Company’s board of
directors (such designees referred to as the “Buyer Board Members”), which Buyer
Board Members shall also be designated as members of the Compensation Committee
and the Audit Committee of the Company’s board of directors.  The Buyers shall
deliver a written notice to the Company with the names of the Persons selected
to be the Buyer Board Members.  In this regard, the Company and its current
officers and directors hereby agree to use its and their best efforts to cause a
majority of its stockholders to enter into a voting agreement or other agreement
pursuant to which such majority stockholders agree and consent to vote their
respective shares for the purposes of electing such designees.  As between the
Buyers, the Buyers agree that at least one of the Buyer Board Members shall
always be selected and designated by Cornelis Wit, one of the Buyers, and the
other Buyer Board Member shall be designated upon the affirmative vote or
approval of a Majority in Interest of the Buyers.




ARTICLE VIII
CONDITIONS PRECEDENT TO THE COMPANY’S OBLIGATIONS TO SELL


The obligation of the Company hereunder to issue and sell the Securities to the
Buyers at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for the Company’s sole benefit and may be waived by the Company at any time in
its sole discretion:


8.1 Buyers shall have executed the Transaction Documents that require Buyers’
execution, and delivered them to the Company.


8.2 Each of the Buyers shall have paid the portion of the Purchase Price
applicable to such Buyer to the Escrow Agent.


8.3 The representations and warranties of the Buyers shall be true and correct
in all material respects as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date), and the Buyers shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Buyers at or prior to the Closing Date.



 
-21-

--------------------------------------------------------------------------------

 

ARTICLE IX
CONDITIONS PRECEDENT TO THE BUYERS’ OBLIGATIONS TO PURCHASE


The obligation of the Buyers hereunder to purchase the New Notes at the Closing
is subject to the satisfaction, at or before the Closing Date, of each of the
following conditions (in addition to any other conditions precedent elsewhere in
this Agreement), provided that these conditions are for the Buyers’ sole benefit
and may be waived by the Buyers at any time in their sole discretion:


9.1 The Company shall have executed and delivered the Transaction Documents and
delivered the same to the Buyers.


9.2 The representations and warranties of the Company and of ComTel Sub shall be
true and correct in all material respects (except to the extent that any of such
representations and warranties are already qualified as to materiality in
Article VI above, in which case, such representations and warranties shall be
true and correct in all respects without further qualification) as of the date
when made and as of the Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date) and the Company
and ComTel Sub shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company and ComTel
Sub at or prior to the Closing Date.


9.3 The Buyers shall have received an opinion of counsel from counsel to the
Company in a form satisfactory to the Buyers and their counsel.


9.4 The Company and ComTel Sub shall have each executed and delivered to Buyers
a closing certificate in substance and form required by Buyers, which closing
certificate shall include and attach as exhibits: (i) a true copy of a
certificate of good standing evidencing the formation and good standing of the
Company and ComTel Sub, as applicable, from the secretary of state (or
comparable office) from the jurisdiction in which they are each incorporated, as
of a date within ten (10) days of the Closing Date; (ii) the Company’s and
ComTel Sub’s Certificate of Incorporation; (iii) the Company’s and ComTel Sub’s
Bylaws; and (iv) copies of the resolutions of the board of directors of the
Company and ComTel Sub, consistent with Section 6.3, as adopted by the Company’s
and ComTel Sub’s board of directors in a form reasonably acceptable to Buyers.


9.5 No event shall have occurred which could reasonably be expected to have a
Material Adverse Effect.


9.6 The Company shall have executed such other agreements, certificates,
confirmations or resolutions as the Buyer may required to consummate the
transactions contemplated by this Agreement and the Transaction Documents,
including a closing statement and joint disbursement instructions as may be
required by Buyer.
 

 
-22-

--------------------------------------------------------------------------------

 

ARTICLE X
INDEMNIFICATION


10.1 Company’s Obligation to Indemnify.  In consideration of the Buyers’
execution and delivery of this Agreement and acquiring the Securities hereunder,
and in addition to all of the Company’s and ComTel Sub’s other obligations under
this Agreement, the Company and ComTel Sub, jointly and severally, hereby agree
to defend and indemnify each Buyer and each Buyer’s Affiliates and subsidiaries,
and their respective directors, officers, employees, agents and representatives,
and the successors and assigns of each of them (collectively, the “Buyer
Indemnified Parties”) and the Company and ComTel Sub do hereby agree to hold the
Buyer Indemnified Parties harmless, from and against any and all Claims made,
brought or asserted against the Buyer Indemnified Parties, or any one of them,
and the Company and ComTel Sub hereby agree to pay or reimburse the Buyer
Indemnified Parties for any and all Claims payable by any of the Buyer
Indemnified Parties to any Person, including reasonable attorneys’ and
paralegals’ fees and expenses, court costs, settlement amounts, costs of
investigation and interest thereon from the time such amounts are due at the
highest non-usurious rate of interest permitted by applicable Law, through all
negotiations, mediations, arbitrations, trial and appellate levels, as a result
of, or arising out of, or relating to: (i) any misrepresentation or breach of
any representation or warranty made by the Company or ComTel Sub in this
Agreement, the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby; (ii) any breach of any covenant,
agreement or Obligation of the Company or ComTel Sub contained in this
Agreement, the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby; or (iii) any Claims brought or made
against the Buyer Indemnified Parties, or any one of them, by any Person and
arising out of or resulting from the execution, delivery, performance or
enforcement of this Agreement, the Transaction Documents or any other
instrument, document or agreement executed pursuant hereto or thereto, any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the New Notes, or the status of
the Buyers of any of the Securities, as a buyer and holder of such Securities in
the Company. To the extent that the foregoing undertaking by the Company and
ComTel Sub may be unenforceable for any reason, the Company and ComTel Sub shall
make the maximum contribution to the payment and satisfaction of each of the
Claims covered hereby, which is permissible under applicable Law.  The Company
will not be liable to any Buyer under this indemnity: (y) for any settlement by
a Buyer in connection with any Claim effected without the Company’s prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed; or (ii) to the extent, but only to the extent, that a Claim is
attributable to any Buyer’s breach of any of the representations, warranties,
covenants or agreements made by such Buyer in this Agreement or in the other
Transaction Documents.



 
-23-

--------------------------------------------------------------------------------

 

ARTICLE XI
MATTERS RELATING TO THE BUYERS


11.1 Independent Nature of Buyers’ Obligations and Rights.  Except as
specifically set forth in Section 11.3 below, the obligations of each Buyer
under this Agreement and the Transaction Documents are several and not joint
with the obligations of any other Buyer, and no Buyer shall be responsible in
any way for the performance of the obligations of any other Buyer under any one
or more of the Transaction Documents.  The decision of each Buyer to purchase
the Securities pursuant to the Transaction Documents has been made by each such
Buyer independently of any other Buyer and independently of any information,
materials, statements or opinions as to the business, affairs, operations,
assets, properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company or of its subsidiaries, if any, which may
have been made or given by any other Buyer or any of their respective officers,
directors, principals, employees, agents, counsel or representatives
(collectively, including the Buyer in question, the “Buyer
Representatives”).  No Buyer Representative shall have any liability to any
other Buyer or the Company relating to or arising from any such information,
materials, statements or opinions, if any.  Each Buyer acknowledges that no
other Buyer has acted as agent for such Buyer in connection with making its
investment hereunder and that no Buyer will be acting as agent of such other
Buyer in connection with monitoring its investment in the Securities or
enforcing its rights under the Transaction Documents, except as set forth in
Section 11.3 below.  Except as set forth in Section 11.3 below, each Buyer shall
be entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Buyer to be
joined as an additional party in any Proceeding for such purpose.  The Company
and each of the Buyers acknowledge that, for reasons of administrative
convenience: (i) the Transaction Documents have been prepared and/or negotiated
by counsel for one of the Buyers, and that such counsel does not represent all
of the Buyers with respect to the transactions contemplated hereby, and each
other Buyer has retained its own counsel (or had the opportunity to do so) with
respect to such transactions; and (ii) the Company has elected to provide each
of the Buyers with the same Transaction Documents for the purpose of closing a
transaction with multiple Buyers and not because it was required or requested to
do so by any Buyer.  In furtherance of the foregoing, and not in limitation
thereof, the Company and the Buyers acknowledge that nothing contained in this
Agreement or in any Transaction Document, and no action taken by any Buyer
pursuant thereto, shall be deemed to constitute any two or more Buyers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Buyers are in any way acting in concert or as a
group with respect to such obligations or the transactions contemplated by the
Transaction Documents.


11.2 Equal Treatment of Buyers.  No consideration shall be offered or paid to
any Buyer to amend or consent to a waiver or modification of any provision of
any of the Transaction Documents, unless the same consideration is also offered
to all of the other Buyers parties to the Transaction Documents.


11.3 Collateral Agent.
 
(a) Appointment.  For purposes of facilitating the enforcement of Buyers’ rights
under this Agreement and the Transaction Documents, if, as and only to the
extent there is a default or “Event of Default” (as such term may be used or
defined in any of the Transaction Documents) by the Company under any of the
Transaction Documents, each Buyer hereby: (i) agrees that Cornelis Wit, one of
the Buyers, shall have the right to appoint a Person to serve as the collateral
agent hereunder and under the Transaction Documents (in such capacity, the
“Collateral Agent”), which appointment shall be made by Mr. Wit in writing and
delivered to the Company and all other Buyers within thirty (30) days from the
Closing; and (ii) authorizes the Collateral Agent to exercise all rights and
privileges accruing to the Buyers (prorata in accordance with each Buyer’s
relative percentage ownership of the aggregate amount of New Notes) by reason of
the terms and provisions hereof and thereof.  The Collateral Agent shall not
have, by reason hereof or the Transaction Documents, a fiduciary relationship in
respect of any Buyer, and the Collateral Agent shall exercise all rights and
privileges accruing to the Buyers under this Agreement and the Transaction
Documents according to Collateral

 
-24-

--------------------------------------------------------------------------------

 

Agent’s discretion and the exercise of its reasonable business judgment.
Collateral Agent shall not have any liability to any Buyer with respect to any
action taken or omitted by Collateral Agent, its employees, agents,
representatives or counsel, in connection with any of the Transaction Documents
and the collateral thereunder, or for any error in judgment, except for its own
gross negligence or willful misconduct, and each Buyer agrees to defend,
protect, indemnify and hold harmless the Collateral Agent and all of its
officers, directors, employees and agents (collectively, the “Indemnitees”) from
and against any Claims (including, without limitation, reasonable attorneys’
fees, costs and expenses) incurred by such Indemnitee, whether direct, indirect
or consequential, arising from or in connection with the performance by such
Indemnitee of the duties and obligations of Collateral Agent pursuant hereto or
the Transaction Documents. Collateral Agent does not assume, and shall not have,
any responsibility or liability, express or implied, to any Buyer for the
enforceability or collectability of any of the New Notes or any other
Transaction Documents, the nature, location or value of any collateral securing
the obligations of the Company under the Transaction Documents, the condition of
the Company or ComTel Sub, financial or otherwise, or the likelihood or timing
of realization on, any such collateral, or for the accuracy of any credit or
other information furnished by or on behalf of the Company and ComTel Sub,
whether as part of due diligence prior to Closing, as part of the Company’s
representations, warranties or disclosures in any Transaction Documents, or as
part of any reporting requirements by the Company.


(b) Reliance By Collateral Agent.  The Collateral Agent shall be entitled to
rely upon any written notices, statements, certificates, orders or other
documents or any telephone message believed by it in good faith to be genuine
and correct and to have been signed, sent or made by the proper Person, and with
respect to all matters pertaining to this Agreement or any of the other
Transaction Documents and its duties hereunder or thereunder, upon advice of
counsel selected by it.


(c) Resignation and Replacement of Collateral Agent.  The Collateral Agent may
resign from the performance of all its functions and duties hereunder and under
the Transaction Documents at any time by giving at least ten (10) business days
prior written notice to each of the Buyer. Such resignation shall take effect
upon the acceptance by a successor Collateral Agent of appointment as provided
below. Upon any such notice of resignation, the Buyers, upon the affirmative
vote or approval of a Majority in Interest of the Buyers, shall appoint a
successor Collateral Agent. Upon the acceptance of the appointment as Collateral
Agent, such successor Collateral Agent shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Collateral Agent,
and the retiring Collateral Agent shall be discharged from its duties and
obligations under this Agreement and all other Transaction Documents. If a
successor Collateral Agent shall not have been so appointed (and accepted by
such successor Collateral Agent) within said ten (10) business day period, the
retiring Collateral Agent shall then appoint a successor Collateral Agent who
shall serve until such time, if any, as the Buyers, by affirmative vote or
approval of a Majority in Interest of the Buyers, appoint a successor Collateral
Agent as provided above.



 
-25-

--------------------------------------------------------------------------------

 

ARTICLE XII
MISCELLANEOUS


12.1 Notices.  All notices of request, demand and other communications hereunder
shall be addressed to the parties as follows:


If to the Company:                                                  CommerceTel
Corporation
       58 W. Buffalo St. #200
       Chandler AZ 85225
       Facsimile: (858) 712-4597


With a copy to:                                                        Louis A.
Brilleman, Esq.
1140 Avenue of the Americas, 9th Floor
New York, NY 10036
Facsimile: (646) 380-6899


If to the Buyers:                                                      To each
Buyer based on the information
       Set forth in the Schedule of Buyers attached hereto


With a copy to:                                                       David
Kahan, P.A.
      6420 Congress Ave., Suite 1800
      Boca Raton, FL 33487
      Attn: David Kahan, Esq.
      Telephone: (561) 672-8330
      Facsimile: (561) 672-8301
      E-Mail: david@dkpalaw.com


unless the address is changed by the party by like notice given to the other
parties.  Notice shall be in writing and shall be deemed delivered: (i) if
mailed by certified mail, return receipt requested, postage prepaid and properly
addressed to the address below, then three (3) business days after deposit of
same in a regularly maintained U.S. Mail receptacle; or (ii) if mailed by
Federal Express, UPS or other nationally recognized overnight courier service,
next business morning delivery, then one (1) business day after deposit of same
in a regularly maintained receptacle of such overnight courier; or (iii) if hand
delivered, then upon hand delivery thereof to the address indicated on or prior
to 5:00 p.m., EST, on a business day.  Any notice hand delivered after 5:00
p.m., EST, shall be deemed delivered on the following business
day.  Notwithstanding the foregoing, notice, consents, waivers or other
communications referred to in this Debenture may be sent by facsimile, e-mail,
or other method of delivery, but shall be deemed to have been delivered only
when the sending party has confirmed (by reply e-mail or some other form of
written confirmation from the receiving party) that the notice has been received
by the other party.


12.2 Entire Agreement.  This Agreement, including the Exhibits and Schedules
attached hereto and the documents delivered pursuant hereto, including the
Transaction Documents, set forth all the promises, covenants, agreements,
conditions and understandings between the parties hereto with respect to the
subject matter hereof and thereof, and supersede all prior and contemporaneous
agreements, understandings, inducements or conditions, expressed or implied,
oral or written, except as contained herein and in the Transaction Documents.


 
-26-

--------------------------------------------------------------------------------

 

12.3 Assignment.  Each Buyer may at any time assign its rights in this Agreement
or any of the other Transaction Documents, or any part thereof, without the
Company’s consent or approval. The Company may not sell or assign this Agreement
or any of the Transaction Documents, or any portion thereof, either voluntarily
or by operation of law, nor delegate any of its duties of obligations hereunder
or thereunder, without the prior written consent of the Buyers, which consent
may be withheld in Buyers’ sole and absolute discretion.


12.4 Binding Effect.  This Agreement shall be binding upon the parties hereto,
their respective successors and permitted assigns.


12.5 Amendment.  The parties hereby irrevocably agree that no attempted
amendment, modification, or change of this Agreement shall be valid and
effective, unless the parties shall unanimously agree in writing to such
amendment, modification or change.


12.6 No Waiver.  No waiver of any provision of this Agreement shall be
effective, unless it is in writing and signed by the party against whom it is
asserted, and any such written waiver shall only be applicable to the specific
instance to which it relates and shall not be deemed to be a continuing or
future waiver.


12.7 Gender and Use of Singular and Plural.  All pronouns shall be deemed to
refer to the masculine, feminine, neuter, singular or plural, as the identity of
the party or parties or their personal representatives, successors and assigns
may require.


12.8 Execution.  This Agreement may be executed in one or more counterparts, all
of which taken together shall be deemed and considered one and the same
Agreement, and same shall become effective when counterparts have been signed by
each party and each party has delivered its signed counterpart to the other
party.  In the event that any signature is delivered by facsimile transmission
or by e-mail delivery of a “.pdf” format file or other similar format file, such
signature shall be deemed an original for all purposes and shall create a valid
and binding obligation of the party executing same with the same force and
effect as if such facsimile or “.pdf” signature page was an original thereof.


12.9 Headings.  The article and section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of the Agreement.


12.10 Governing Law.  This Agreement shall be construed in accordance with the
laws of the State of Florida, without regard to the principles of conflicts of
laws.  The parties further agree that any action between them shall be heard in
Broward County, Florida and expressly consent to the jurisdiction and venue of
the State Courts sitting in Broward County, Florida and the United States
District Court for the Southern District of Florida for the adjudication of any
civil action asserted pursuant to this Agreement; provided, however, nothing
contained herein shall limit the Buyers’ ability to bring suit or enforce this
Agreement or any other Transaction Documents in any other jurisdiction.


12.11 Further Assurances.  The parties hereto will execute and deliver such
further instruments and do such further acts and things as may be reasonably
required to carry out the intent and purposes of this Agreement.


12.12 Survival.  All covenants, agreements, representations and warranties made
by the Company herein shall, notwithstanding any investigation by any Buyer, be
deemed material and relied upon by each Buyer and shall survive the making and
execution of this Agreement and the Transaction Documents and the issuance of
the Securities, and shall be deemed to be continuing representations and
warranties until such time as the Company has fulfilled all of its Obligations
to Buyers, the New Notes have been repaid in full and no Buyer owns any of other
Securities.



 
-27-

--------------------------------------------------------------------------------

 

12.13 Time is of the Essence. The parties hereby agree that time is of the
essence with respect to performance of each of the parties’ Obligations under
this Agreement.  The parties agree that in the event that any date on which
performance is to occur falls on a Saturday, Sunday or state or national
holiday, then the time for such performance shall be extended until the next
business day thereafter occurring.


12.14 Joint Preparation.  The preparation of this Agreement has been a joint
effort of the parties and the resulting documents shall not, solely as a matter
of judicial construction, be construed more severely against one of the parties
than the other.


12.15 Severability.  If any one of the provisions contained in this Agreement,
for any reason, shall be held invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision of this Agreement, and this Agreement shall remain in full force and
effect and be construed as if the invalid, illegal or unenforceable provision
had never been contained herein.


12.16 No Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person.


12.17 WAIVER OF JURY TRIAL. THE BUYERS AND THE COMPANY, AFTER CONSULTING OR
HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVES, IRREVOCABLY, THE RIGHT TO TRIAL BY JURY WITH RESPECT
TO ANY LEGAL PROCEEDING BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OR ANY OTHER AGREEMENT
EXECUTED OR CONTEMPLATED TO BE EXECUTED IN CONJUNCTION WITH THIS AGREEMENT, OR
ANY COURSE OF CONDUCT OR COURSE OF DEALING IN WHICH THE BUYERS AND THE COMPANY
ARE ADVERSE PARTIES.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE BUYERS TO
PURCHASE THE NEW NOTES.


12.18 Compliance with Federal Law.  The Company shall: (i) ensure that no Person
who owns a controlling interest in or otherwise controls the Company is or shall
at any time be listed on the Specially Designated Nationals and Blocked Person
List or other similar lists maintained by the Office of Foreign Assets Control
(“OFAC”), the Department of the Treasury, included in any Executive Orders or in
any other similar lists of any Governmental Authority; (ii) not use or permit
the use of the proceeds of the purchase of the Debentures to violate any of the
foreign asset control regulations of OFAC or any enabling statute, Executive
Order relating thereto or any other requirements or restrictions imposed by any
Governmental Authority; and (iii) comply with all applicable Lender Secrecy Act
(“BSA”) laws and regulations, as amended.


[SIGNATURES ON THE FOLLOWING PAGE]
 

 
-28-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year set forth above.


COMPANY:


 
COMMERCETEL CORPORATION, a Nevada corporation





By:_______________________________________
Name:_____________________________________
Title:______________________________________


Date:______________________________________


COMTEL SUB:


 
COMMERCETEL, INC., a Nevada corporation





By:_______________________________________
Name:_____________________________________
Title:______________________________________


Date:______________________________________


BUYERS:


                                                                See Signature
pages for each Buyer attached

 
-29-

--------------------------------------------------------------------------------

 

SIGNATURE PAGE FOR SECURITIES PURCHASE AGREEMENT


WITH COMMERCETEL CORPORATION


By its execution below, the undersigned Buyer hereby acknowledges and agrees to
the terms set forth in the Securities Purchase Agreement to which this signature
page is attached.








_______________________________________
 
 
Print Name:_____________________________


 
 
Date:___________________________________



 
-30-

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”


FORM OF NEW NOTE

 
-31-

--------------------------------------------------------------------------------

 

EXHIBIT “B”


FORM OF REGISTRATION RIGHTS AGREEMENT

 
-32-

--------------------------------------------------------------------------------

 

EXHIBIT “C”


FORM OF ESCROW AGREEMENT